DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (EP3536442, cited in IDS).
Claim 1: Maeda discloses a method for producing a dental prosthesis (“dentistry prosthesis”, e.g. paragraphs 33, 35), comprising: preparing three-dimensional data on the dental prosthesis (paragraphs 34-35); preparing a processing target that transmits laser light (M - paragraph 31 and Fig. 3A); setting processing points representing an outer shape (X) of the dental prosthesis based on the three-dimensional data (paragraphs 37 and 52-56 and Figs. 3B-3C); setting a to-be-cut plane (T1, T2 - Figs. 3D-3E) extending from a surface of the processing target to the processing points; creating the processing points in the processing target by irradiating the processing target with the laser light (paragraphs 37 and 52-56 and Figs. 3B-3C); and cutting a portion of the processing target that is outward of the dental prosthesis with an internal stress (paragraph 55 - e.g. by creating a crater, or gap, noting the description of “with an internal stress” on page 11 of the instant application) by irradiating the processing target with the laser light along the to-be-cut plane (paragraphs 57-59).
Claim 2: The cutting includes creating processing planes (one or more spots defining T1, T2) on the to-be-cut plane by irradiating the processing target with the laser light (paragraphs 57-59), the processing planes extending from the surface of the processing target toward the processing points (Fig. 3D-3E).
Claim 3: The processing planes extend in a direction crossing the to-be-cut plane (e.g. T1 is perpendicular to T2 and vice-versa).
Claim 4: The processing planes are positioned at intervals that are wider than intervals between the processing points (paragraph 76 - fewer per unit area means a wider spacing between them, or at ;east between geometric centers).
Claim 8: In the creating of the processing points, the processing points are formed at such intervals such that the laser light has an equal or substantially equal energy level per predetermined surface area among the processing points (paragraph 38).
Claim 9: Maeda discloses after cutting the processing target, retrieving the dental prosthesis cut from the processing target by applying an external force to the processing target (paragraph 60).
Claim 10: The laser light has a pulse width on an order of nanoseconds, picoseconds or femtoseconds (paragraph 33).
Claim 11: The laser light is ultrashort pulse laser light (paragraph 33).
Claim 13: Maeda discloses after cutting the processing target, polishing the dental prosthesis by irradiating the dental prosthesis with the laser light (paragraph 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Iancu et al. (WO2020023929).
Maeda discloses a method substantially as claimed except for wherein the processing planes are each formed by irradiating the processing target with the laser light spirally, concentrically, or with the laser light forming a scanning line. However, Iancu teaches a similar method of forming cleaving planes with a laser wherein the planes are each formed by irradiating the processing target with the laser light spirally, concentrically, or with the laser light forming a scanning line (i.e. raster pattern, spiraling, or concentric circles - paragraph 71). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the processing planes as claimed since they represent useful alternative laser paths for iteratively forming cleavage planes in material.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Yoshida et al. (U.S. PGPub 2019/0255658, cited in IDS).
Maeda discloses a method substantially as claimed except for wherein the laser light is short pulse laser light. However, Yoshida et al. generally teach using short-pulse lasers for cutting processes using laser (paragraph 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a short-pulse laser as it is also considered to provide high accuracy (Id.).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Barone et al. (U.S. PGPub 2019/0328494).
Maeda discloses a method substantially as claimed except for after polishing the dental prosthesis, baking the dental prosthesis by irradiating the dental prosthesis with the laser light. It is noted that the process of “baking” is not described by Applicant with any specificity, nor is the purpose of said “baking” disclosed, and so this limitation is being interpreted broadly as simply heating the prosthetic to some degree with the laser. Barone in turn teaches machining a dental prosthesis and using the laser for a final step of marking and/or sterilizing the part following polishing (paragraphs 45-47, 74, 77). The examiner submits that marking and/or sterilizing the prosthetic using a laser would involve heating (i.e. “baking”) the part to at least some degree. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, after polishing the dental prosthesis, baked the dental prosthesis by irradiating the dental prosthesis with the laser light, in order to have sterilized and/or provided a marking on the prostheses.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726